263 So. 2d 177 (1971)
Randall Wayne WALCOTT, alias
v.
STATE of Alabama.
6 Div. 286.
Court of Criminal Appeals of Alabama.
November 2, 1971.
Rehearing Denied November 30, 1971.
Jere Campbell, Tuscaloosa, for appellant.
William J. Baxley, Atty. Gen., and David W. Clark, Asst. Atty. Gen., for the State.
Randall Wayne Walcott, alias, on a plea of guilty was convicted of the offense of burglary in the second degree by the Circuit Court of Tuscaloosa County, Nicol, J., and he appealed.
Remanded for compliance with Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (Without opinion), Price, P. J.